IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE :
: Def. ID No. 2001005799
Vv.

TYLER EDDY

Defendant.

Submitted: October 7, 2020
Decided: October 9, 2020

MEMORANDUM OPINION AND ORDER

Upon Defendant’s Motions to Suppress:

DENIED

Eric G. Mooney, Esquire, Mooney & Andrew, P.A., 11 South Race Street,
Georgetown, DE 19947

Michael Tipton, Esquire, Department of Justice, 114 E. Market Street,
Georgetown, DE 19947

KARSNITZ, J.
I considered Defendant’s two motions to suppress evidence at an
office conference on October 7, 2020. I verbally denied the motions. I explain my
reasoning further here.

Defendant has been charged with his third offense driving under the
influence and speeding. His motion attacks whether probable cause was shown to
justify his arrest, as well as the draw of his blood. The latter is based on the
officer’s affidavit filed in support of the request for a warrant for the draw of his
blood.

With respect to the challenge to the arrest, Defendant baldly
challenges the alphabet, counting and HCN tests, contending he performed them
adequately. He also alleges the officer did not follow appropriate guidelines in
administering the tests, with no factual support indicated in the motion. Finally,
Defendant asserts generally the officer had no probable cause, and that the
Alcohol Influence Report prepared by the officer would not support a finding of
probable cause to support an arrest.

In his motion challenging the affidavit presented to a magistrate to
justify a draw of Defendant’s blood, he alleges generally no probable cause was
shown, and specifically that the affidavit:

(1) Fails to identify the performance of the alphabet
and counting tests, (only stating there were “indicators
following:

of impairment”).

(2) Those tests are not statistically relevant, and
(3) The HGN test was not done in compliance
with proper procedure.

The affidavit filed by the Delaware State Trooper indicates the

(1) She observed Defendant driving at 80 miles per hour
on Delaware Route | heading northbound near Rehoboth
Beach. He reduced his speed to 75 miles per hour as he
passed her vehicle.

(2) She observed the vehicle until she was able
to conduct a traffic stop.

(3) Upon contact with the officer she detected a strong
odor of alcohol. She also observed Defendant’s glassy
eyes and droopy eyelids. He looked dazed and his speech
was slow, slurred and he mumbled.

(4) Defendant requested permission to call his parents
to tell them “he was going to jail”.

(5) When Defendant exited his vehicle the trooper smelled
a strong odor of alcohol from his person.

(6) The officer conducted the ABC and counting tests
and she noted indicators of impairment and Defendant
was unable to complete the test.

(7) The trooper conducted the Horizontal Gaze
Nystagmus test, and observed 6 of 6 clues, and the
presence of Vertical Gaze Nystagmus.
(8) The trooper asked Defendant to complete

the walk and turn test. Defendant stated he had

screws in one of his ankles, but would do the test.

Defendant was unable to stay in the starting position

and then stated he would not complete the test.

When the trooper again explained the test, Defendant

stated he would not do it.
The facts listed in paragraphs one through eight come from the trooper’s affidavit.

In my opinion the facts listed in the affidavit provided ample probable
cause to support the arrest and the warrant for the blood draw. The standard for
probable cause is well established, and the magistrate’s decision is given due
deference. The odor of alcohol, slurred speech, glassy eyes, and admission to his
parents that he was going to jail alone, would have satisfied the standard. The
trooper’s general description of Defendants performance on the tests could have
been more detailed, but simply added to what was established.

At the argument on the motion, Defendant contended he was entitled
to a hearing to cross-examine the officer. In most cases I would agree. However,

in this case the Defendant’s allegations are so general, and the facts of the affidavit

detailed enough, that in my opinion a hearing is unwarranted.
The Superior Court in State v. Manley', a capital case, said the
following which applies here:

An evidentiary hearing need not be set as a matter

of course, but only if the motion to suppress alleges

facts that, if proved, would require the grant of relief.

Factual allegations that are general and conclusory

will not suffice.’
In my opinion that is the same circumstance presented here. I do not reject the
request for a hearing lightly. But I also do not spend the prosecutor’s, the court’s,
or the Defendant’s resources lightly. In my opinion the general facts alleged by

Defendant do not warrant an evidentiary hearing.

The Motions are Denied.

Craig Karsnitz J

gad

na
2
d

As

!

Iml/
cc: Prothonotary

ay
wt

va
d

et fie
Ebed ATES

al

AUYLONOH

i:
k

bé% d b- 190 0202
All :
HL

 

'706 A.2d 535 (1996).

"Id., at 540